             Case 8:20-bk-00966-MGW                  Doc 10       Filed 02/14/20         Page 1 of 1



                                             LAW OFFICES
                                 MCCALLA RAYMER LEIBERT PIERCE, LLC
                                     BANKRUPTCY DEPARTMENT
                                     225 E. Robinson Street, Suite 660
                                            Orlando FL 32801
                                       TELEPHONE: 770-643-7200
                                        TELEFAX: 866-761-0279
                                             1-800-275-7171

                                                 February 14, 2020

Clerk, United States Bankruptcy Court
801 North Florida Avenue
Suite 555
Tampa, FL 33602

                                   REQUEST FOR SERVICE OF NOTICES
      RE:
                      Debtor                                 Angela Patricia Cox
                      Case Number                            20-00966
                      Chapter                                13
                      Secured Creditor                       U.S. Bank National Association
                      Loan Number                            XXXXXX7141
                      Property Address                       528 ORANGE COSMOS, Davenport, FL 33837
Dear Sir / Madam:

            Would you be so kind as to add the following interested party to the mailing / service list in the above
   referenced case:

              U.S. Bank National Association
              c/o MCCALLA RAYMER LEIBERT PIERCE, LLC
              Bankruptcy Department
              110 S.E. 6th Street, Suite 2400
              Ft. Lauderdale, FL 33301

            Please provide us with a copy of each notice of any proceeding, hearing and/or report in this matter
   including, but not limited to notices required by Bankruptcy Rules 2002(g) and the Local Rules of the
   Bankruptcy Court.

            We appreciate your courtesy in this matter. If you have any questions, please do not hesitate to call
   me.

                                                      Very Truly Yours,

                                                      /s/ Melbalynn Fisher
                                                      c/o MCCALLA RAYMER LEIBERT PIERCE, LLC
                                                      110 S.E. 6th Street, Suite 2400
                                                      Ft. Lauderdale, FL 33301
                                                      Phone: 954-526-5846
                                                      Email: melbalynn.fisher@mccalla.com
                                                      Attorney Bar No: 107698




NOA
